DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 12/23/2021 for application number 17/068,692. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a set of visualizations, determining a score for each visualization in the set of visualizations, determining a subset of the visualizations based on the score, and providing a notification associated with the subset. Other than reciting generic computer components, the broadest reasonable interpretation of these limitations covers performing the limitations mentally. Determining a score associated with a change for a visualization, determining a subset of visualizations based on the scores, and displaying the results of the analysis, can be performed mentally with pencil and paper but for the recitation of generic computer components. Thus the limitations fall within the “Mental Processes” grouping of abstract ideas. See MPEP § 2106.04(a). This judicial exception is not integrated into a practical application because the additional elements – the generic computer components like a processor, machine readable medium, and client device – are mere instructions to implement the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer components do not amount to more than mere instructions to implement the abstract ideas on a computer, and only invokes the computer components as a tool to perform the mental process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chintalapati et al. (Pub. No. 2020/0104775) in view of Tabak et al. (Pub. No. 2019/0104041).

In reference to claim 1, Chintalapati teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device (para. 0145), the program comprising sets of instructions for: providing a set of visualizations to a client device, the set of visualization associated with a user of the client device (determination of KPI associated with user, para. 0119-20, provided to client device, fig. 1, para. 0036-50); determining, for each visualization in the set of visualizations, a score associated with changes … in the visualization (changes in KPI are scored, para. 0127, 0132-36, 0138-42, 0004); determining a subset of the set of visualizations based on the set of scores; and providing notifications to the client device, the notifications indicating the data associated with the subset of the set of visualizations has changed (subset of the KPI with most significant changes are provided to the user, para. 0127, 0132-36, 0138-42, 0004).
However, Chintalapati does not teach changes between current values of data in the visualization and previous values of data in the visualization.
Tabak teaches changes between current values of data in the visualization and previous values of data in the visualization (changes between current value and previous values, like an all-time high value, are determined for providing notifications to a user, para. 0075-77).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati and Tabak before the earliest effective filing date, to modify the changes as disclosed by Chintalapati to include the current and previous values as taught by Tabak.
One of ordinary skill in the art would have been motivated to modify the changes of Chintalapati to include the current and previous values of Tabak because it would allow a user to see notifications for more types of detected changes, like manually set criteria (Tabak, para. 0075-77).
In reference to claim 2, Chintalapati discloses the non-transitory machine-readable medium of claim 1, wherein determining, for each visualization in the set of visualizations, the score associated with changes in the visualization comprises: determining, for each criterion in a set of criteria, a score (plurality of attributes are scored for change, para. 0122-23, 0132-35, 0137-42); normalizing, for each criterion in the set of criteria, the score; and based on the normalized scores for each criterion in the set of criteria, calculating a total score as the score associated with changes in the visualization (scores are normalized to determine their statistical significance, and based on the scores, the KPI can be scored and ranked, para. 0122-23, 0132-35, 0137-42).
In reference to claim 3, Chintalapati discloses the non-transitory machine-readable medium of claim 1, wherein the program further comprises sets of instructions for: determining a particular visualization based on a history of interactions with visualizations performed by the user, wherein the user is not subscribed to the particular visualization (a new visualization can be suggested based on the user’s historical interactions, para. 0047-51, 0053-56); and providing to the client device a notification indicating the particular visualization as a suggestion for subscribing (suggestion to add is displayed, para. 0053-56, figs. 6-7).
In reference to claim 4, Chintalapati discloses the non-transitory machine-readable medium of claim 3, wherein determining the particular visualization comprises determining the history of interactions includes a number of views of the particular visualization by the user that is greater than a defined threshold number of views (if user frequently selects and views a second metric after viewing a first, the second metric is suggested after the user clicks on the first, para. 0047; in order to determine the pattern, the number of views of the first and second metric must at least be 1 view, para. 0047-50).

In reference to claim 8, Chintalapati discloses a method (para. 0003) comprising: providing a set of visualizations to a client device, the set of visualization associated with a user of the client device (determination of KPI associated with user, para. 0119-20; provided to client device, fig. 1, para. 0036-50); determining, for each visualization in the set of visualizations, a score associated with changes … in the visualization (changes in KPI are scored, para. 0127, 0132-36, 0138-42, 0004); determining a subset of the set of visualizations based on the set of scores; and providing notifications to the client device, the notifications indicating the data associated with the subset of the set of visualizations has changed (subset of the KPI with most significant changes are provided to the user, para. 0127, 0132-36, 0138-42, 0004).
However, Chintalapati does not teach changes between current values of data in the visualization and previous values of data in the visualization.
Tabak teaches changes between current values of data in the visualization and previous values of data in the visualization (changes between current value and previous values, like an all-time high value, are determined for providing notifications to a user, para. 0075-77).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati and Tabak before the earliest effective filing date, to modify the changes as disclosed by Chintalapati to include the current and previous values as taught by Tabak.
One of ordinary skill in the art would have been motivated to modify the changes of Chintalapati to include the current and previous values of Tabak because it would allow a user to see notifications for more types of detected changes, like manually set criteria (Tabak, para. 0075-77).
In reference to claim 9, Chintalapati discloses the method of claim 8, wherein determining, for each visualization in the set of visualizations, the score associated with changes in the visualization comprises: determining, for each criterion in a set of criteria, a score (plurality of attributes are scored for change, para. 0122-23, 0132-35, 0137-42); normalizing, for each criterion in the set of criteria, the score; and based on the normalized scores for each criterion in the set of criteria, calculating a total score as the score associated with changes in the visualization (scores are normalized to determine their statistical significance, and based on the scores, the KPI can be scored and ranked, para. 0122-23, 0132-35, 0137-42).
In reference to claim 10, Chintalapati discloses the method of claim 8, wherein the program further comprises sets of instructions for: determining a particular visualization based on a history of interactions with visualizations performed by the user, wherein the user is not subscribed to the particular visualization (a new visualization can be suggested based on the user’s historical interactions, para. 0047-51, 0053-56); and providing to a client device a notification indicating the particular visualization as a suggestion for subscribing (suggestion to add is displayed, para. 0053-56, figs. 6-7).
In reference to claim 11, Chintalapati discloses the method of claim 10, wherein determining the particular visualization comprises determining the history of interactions includes a number of views of the particular visualization by the user that is greater than a defined threshold number of views (if user frequently selects and views a second metric after viewing a first, the second metric is suggested after the user clicks on the first, para. 0047; in order to determine the pattern, the number of views of the first and second metric must at least be 1 view, para. 0047-50).

In reference to claim 15, Chintalapati discloses a system comprising: a set of processing units; and a non-transitory machine-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to (para. 0003): providing a set of visualizations to a client device, the set of visualization associated with a user of the client device (determination of KPI associated with user, para. 0119-20; provided to client device, fig. 1, para. 0036-50); determining, for each visualization in the set of visualizations, a score associated with changes … in the visualization (changes in KPI are scored, para. 0127, 0132-36, 0138-42, 0004); determining a subset of the set of visualizations based on the set of scores; and providing notifications to the client device, the notifications indicating the data associated with the subset of the set of visualizations has changed (subset of the KPI with most significant changes are provided to the user, para. 0127, 0132-36, 0138-42, 0004).
In reference to claim 16, Chintalapati discloses the system of claim 15, wherein determining, for each visualization in the set of visualizations, the score associated with changes in the visualization comprises: determining, for each criterion in a set of criteria, a score (plurality of attributes are scored for change, para. 0122-23, 0132-35, 0137-42); normalizing, for each criterion in the set of criteria, the score; and based on the normalized scores for each criterion in the set of criteria, calculating a total score as the score associated with changes in the visualization (scores are normalized to determine their statistical significance, and based on the scores, the KPI can be scored and ranked, para. 0122-23, 0132-35, 0137-42).
In reference to claim 17, Chintalapati discloses the system of claim 16, wherein the program further comprises sets of instructions for: determining a particular visualization based on a history of interactions with visualizations performed by the user, wherein the user is not subscribed to the particular visualization (a new visualization can be suggested based on the user’s historical interactions, para. 0047-51, 0053-56); and providing to a client device a notification indicating the particular visualization as a suggestion for subscribing (suggestion to add is displayed, para. 0053-56, figs. 6-7).
In reference to claim 18, Chintalapati discloses the method of claim 17, wherein determining the particular visualization comprises determining the history of interactions includes a number of views of the particular visualization by the user that is greater than a defined threshold number of views (if user frequently selects and views a second metric after viewing a first, the second metric is suggested after the user clicks on the first, para. 0047; in order to determine the pattern, the number of views of the first and second metric must at least be 1 view, para. 0047-50).

Claim 5, 7, 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chintalapati et al. (Pub. No. 2020/0104775) in view of Tabak et al. (Pub. No. 2019/0104041) as applied to claims 3, 10, and 17 above, and in further view of Kidron et al. (Pub. No. 2019/0220153).

In reference to claim 5, Chintalapati and Tabak do not teach the non-transitory machine-readable medium of claim 3, wherein determining the visualization comprises: determining the history of interactions includes interactions with a particular visualization; and determining at least one entity of data used by the visualization is the same as an entity of data used by the particular visualization.
Kidron teaches the non-transitory machine-readable medium of claim 3, wherein the particular visualization is a first visualization, wherein determining the first visualization comprises: determining the history of interactions includes interactions with a second visualization (interactions with a particular widget is determined, para. 0027-29); and determining at least one entity of data used by the first visualization is the same as an entity of data used by the second visualization (based on the particular widget sharing a data value with a second widget, the second widget can be suggested, para. 0027-29).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Tabak, and Kidron before the earliest effective filing date, to modify the suggestion as disclosed by Chintalapati to include the data entity suggestion as taught by Kidron.
One of ordinary skill in the art would have been motivated to modify the suggestions of Chintalapati to include the data entity suggestion of Kidron because it can help users more easily find relevant widgets for their dashboards (Kidron, para. 0012-17).
In reference to claim 7, Chintalapati and Tabak do not teach the non-transitory machine-readable medium of claim 3, wherein determining the visualization comprises: determining a set of users that are similar to the user; and determining the visualization is subscribed to by at least one user in the set of users.
Kidron teaches the non-transitory machine-readable medium of claim 3, wherein determining the particular visualization comprises: determining a set of users that are similar to the user; and determining the particular visualization is subscribed to by at least one user in the set of users (class of users is determined, and widget used by the class of users is suggested, para. 0029-30). 
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Tabak, and Kidron before the earliest effective filing date, to modify the suggestion as disclosed by Chintalapati to include the similar user suggestion as taught by Kidron.
One of ordinary skill in the art would have been motivated to modify the suggestions of Chintalapati to include the similar user suggestion of Kidron because it can help users more easily find relevant widgets for their dashboards (Kidron, para. 0012-17).

In reference to claim 12, Chintalapati and Tabak do not teach the method of claim 10, wherein determining the visualization comprises: determining the history of interactions includes interactions with a particular visualization; and determining at least one entity of data used by the visualization is the same as an entity of data used by the particular visualization.
Kidron teaches the method of claim 10, wherein the particular visualization is a first visualization, wherein determining the first visualization comprises: determining the history of interactions includes interactions with a second visualization (interactions with a particular widget is determined, para. 0027-29); and determining at least one entity of data used by the first visualization is the same as an entity of data used by the second visualization (based on the particular widget sharing a data value with a second widget, the second widget can be suggested, para. 0027-29).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Tabak, and Kidron before the earliest effective filing date, to modify the suggestion as disclosed by Chintalapati to include the data entity suggestion as taught by Kidron.
One of ordinary skill in the art would have been motivated to modify the suggestions of Chintalapati to include the data entity suggestion of Kidron because it can help users more easily find relevant widgets for their dashboards (Kidron, para. 0012-17).
In reference to claim 14, Chintalapati and Tabak do not teach the method of claim 10, wherein determining the visualization comprises: determining a set of users that are similar to the user; and determining the visualization is subscribed to by at least one user in the set of users.
Kidron teaches the method of claim 10, wherein determining the particular visualization comprises: determining a set of users that are similar to the user; and determining the particular visualization is subscribed to by at least one user in the set of users (class of users is determined, and widget used by the class of users is suggested, para. 0029-30). 
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Tabak, and Kidron before the earliest effective filing date, to modify the suggestion as disclosed by Chintalapati to include the similar user suggestion as taught by Kidron.
One of ordinary skill in the art would have been motivated to modify the suggestions of Chintalapati to include the similar user suggestion of Kidron because it can help users more easily find relevant widgets for their dashboards (Kidron, para. 0012-17).

In reference to claim 19, Chintalapati and Tabak do not teach the system of claim 17, wherein determining the visualization comprises: determining the history of interactions includes interactions with a particular visualization; and determining at least one entity of data used by the visualization is the same as an entity of data used by the particular visualization.
Kidron teaches the system of claim 17, wherein the particular visualization is a first visualization, wherein determining the first visualization comprises: determining the history of interactions includes interactions with a second visualization (interactions with a particular widget is determined, para. 0027-29); and determining at least one entity of data used by the first visualization is the same as an entity of data used by the second visualization (based on the particular widget sharing a data value with a second widget, the second widget can be suggested, para. 0027-29).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Tabak, and Kidron before the earliest effective filing date, to modify the suggestion as disclosed by Chintalapati to include the data entity suggestion as taught by Kidron.
One of ordinary skill in the art would have been motivated to modify the suggestions of Chintalapati to include the data entity suggestion of Kidron because it can help users more easily find relevant widgets for their dashboards (Kidron, para. 0012-17).

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chintalapati et al. (Pub. No. 2020/0104775) in view of Tabak et al. (Pub. No. 2019/0104041) as applied to claims 3, 10, and 17 above, and in further view of Moore et al. (Pub. No. 2021/0243148).

In reference to claim 6, Chintalapati teaches the non-transitory machine-readable medium of claim 3, wherein the particular visualization is a first visualization, wherein determining the first visualization comprises: determining the history of interactions includes interactions with a second visualization … (a new visualization can be suggested based on the user’s historical interactions, para. 0047-51, 0053-56).
Chintalapati and Tabak do not teach determining that a title of the visualization is similar to a title of the particular visualization.
Moore teaches determining that a title of the first visualization is similar to a title of the second visualization (suggestion based on title being similar, para. 0148).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Tabak, and Kidron before the earliest effective filing date, to modify the suggestion as disclosed by Chintalapati to include the title suggestion as taught by Moore.
One of ordinary skill in the art would have been motivated to modify the suggestions of Chintalapati to include the similar title of Moore because it can help users more find related items (Moore, para. 0148).

In reference to claim 13, Chintalapati teaches the method of claim 10, wherein the particular visualization is a first visualization, wherein determining the first visualization comprises: determining the history of interactions includes interactions with a second visualization … (a new visualization can be suggested based on the user’s historical interactions, para. 0047-51, 0053-56).
Chintalapati and Tabak do not teach determining that a title of the visualization is similar to a title of the particular visualization.
Moore teaches determining that a title of the first visualization is similar to a title of the second visualization (suggestion based on title being similar, para. 0148).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Tabak, and Kidron before the earliest effective filing date, to modify the suggestion as disclosed by Chintalapati to include the title suggestion as taught by Moore.
One of ordinary skill in the art would have been motivated to modify the suggestions of Chintalapati to include the similar title of Moore because it can help users more find related items (Moore, para. 0148).

In reference to claim 20, Chintalapati teaches the system of claim 17, wherein the particular visualization is a first visualization, wherein determining the first visualization comprises: determining the history of interactions includes interactions with a second visualization … (a new visualization can be suggested based on the user’s historical interactions, para. 0047-51, 0053-56).
Chintalapati and Tabak do not teach determining that a title of the visualization is similar to a title of the particular visualization.
Moore teaches determining that a title of the first visualization is similar to a title of the second visualization (suggestion based on title being similar, para. 0148).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Tabak, and Kidron before the earliest effective filing date, to modify the suggestion as disclosed by Chintalapati to include the title suggestion as taught by Moore.
One of ordinary skill in the art would have been motivated to modify the suggestions of Chintalapati to include the similar title of Moore because it can help users more find related items (Moore, para. 0148).

Response to Arguments
Applicant’s arguments and amendments with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of claims 3-7, 10-14, and 17-20 has been withdrawn. 
Applicant's arguments with respect to the 101 rejection have been fully considered but they are not persuasive. Specifically, the additional recitation of a client device does not integrate the claim into a practical application, nor does it amount to significantly more than the abstract idea itself, as it the client is simply an instruction to implement the abstract idea on a generic client computer system.
Applicant’s arguments with respect to the 102/103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new reference Tabak above, which teaches differences between current and prior values of a visualization.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174